IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS @U3QCT 31 AM IO: 1}

 

FORT WORTH DIVISION
DEPUTY cusrn_O 4
EDWARD L. GREEN, SR., § CT) ~~
Plaintiff, § :
§
Vv. §
§ Civil Action No. 4:19-cv-00788-A
WESTMONT HOSPITALITY GROUP, §
INC., d/b/a Red Roof Inn, d/b/a Home §
Towne Studios by Red Roof, f/k/a Crossland §
Extended Stay Studios, §
Defendant. §

 

DEFENDANT’S ORIGINAL ANSWER

 

Defendant CL West Management, LLC (“Defendant”), incorrectly sued as Westmont
Hospitality Group, Inc., hereby answers Plaintiff's Original Complaint (“Complaint”) [Doc. 1].
Unless otherwise admitted, Defendant denies each and every material allegation contained in

Plaintiff's Complaint.

Answer
1. Defendant admits that jurisdiction is proper in this Court.
2. Defendant admits that venue is proper in the Northern District of Texas, Fort
Worth Division.
3. Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations regarding Plaintiff’s residency in Dallas County. Defendant admits that:
(1) Plaintiff was employed by Defendant from May 18, 2018, to March 14, 2019; and (2)
Plaintiff is a Black/African American citizen of the United States. Defendant denies the
remaining allegations contained in paragraph three of Plaintiff's Complaint.

4, Defendant admits the allegations contained in paragraph four of Plaintiff's

Complaint.

4850-1997-3291.5
DEFENDANT’S ORIGINAL ANSWER PAGE 1
Case 4:19-cv-00788-A Document9 Filed 10/31/19 Page 2of5 PagelD 38

5. Defendant admits that Plaintiff filed a Charge of Discrimination with the United
States Equal Employment Opportunity Commission on July 1, 2019. Defendant denies the
remaining allegations contained in paragraph five of Plaintiff's Complaint.

6. Defendant admits that the United States Equal Employment Opportunity
Commission issued Plaintiff a “Right-to-Sue” letter and this civil action was filed within 90 days
of the receipt of that letter. Defendant denies the remaining allegations contained in paragraph
six of Plaintiff’s Complaint.

7. Paragraph seven of Plaintiff’s Complaint does not require a substantive response
because it is a generalized statement of the nature of this lawsuit. To the extent any response 1s

required, Defendant denies the allegations contained in paragraph seven of Plaintiff's Complaint.

8. Defendant denies the allegations contained in paragraph eight of Plaintiff’s
Complaint.
9. Defendant admits that Plaintiff passed the “M.E.” test for maintenance.

Defendant lacks knowledge or information sufficient to form a belief about the truth of the
allegation that he “has 20 plus years’ experience in maintenance” as alleged in paragraph nine of
Plaintiff’s Complaint.

10. Defendant admits that: (1) it employed Plaintiff from May 18, 2018, to March 14,
2019; (2) Plaintiff’s initial rate of pay was $11.25 and final rate of pay was $11.48; and (3)
Plaintiff’s position was “Maintenance/Porter.” Defendant denies the remaining allegations
contained in paragraph 10 of Plaintiff's Complaint.

11. Defendant lacks knowledge or information sufficient to form a belief about the
truth of the allegations contained in paragraph 11 of Plaintiff's Complaint.

12. Defendant denies the allegations contained in paragraph 12 of Plaintiff's

4350-1997-3291,5
DEFENDANT’S ORIGINAL ANSWER PAGE 2
Case 4:19-cv-00788-A Document9 Filed 10/31/19 Page 3of5 PagelD 39

Complaint.

13. Defendant denies the allegations contained in paragraph 13 of Plaintiff’s
Complaint.

14. Defendant denies that Plaintiff was terminated under the management of Kendrick
Johnson—-Plaintiff was terminated under the management of Jose Salinas. Otherwise, Defendant
admits the allegations contained in paragraph 14 of Plaintiff's Complaint.

15. Defendant lacks knowledge or information sufficient to form a belief about the
truth of the allegations contained in paragraph 15 of Plaintiff’s Complaint.

16. Defendant admits that it terminated Plaintiff for sleeping on the job. Defendant
denies the remaining allegations contained in paragraph 16 of Plaintiff’s Complaint.

17. Defendant admits the allegations contained in paragraph 17 of Plaintiff’s
Complaint.

18. Defendant admits the allegations contained im paragraph 18 of Plaintiff's
Complaint.

19. Defendant denies the allegations contained in paragraph 19 of Plaintiff’s
Complaint.

20. Defendant denies that Plaintiff is entitled to any of the relief sought in paragraph
20 of his Complaint.

21. Defendant denies that Plaintiff is entitled to any of the relief sought in paragraph
21 of his Complaint.

22. Paragraph 22 of Plaintiff's Complaint does not require a substantive response
because it is simply a statement that Plaintiff demands trial by jury. Defendant also requests a

trial by jury in this lawsuit.

4850-1997-3291.5
DEFENDANT’S ORIGINAL ANSWER PAGE3
Case 4:19-cv-00788-A Document9 Filed 10/31/19 Page 4of5 PagelD 40

Defendant denies that Plaintiff is entitled to any of the relight sought in his “Prayer for

Relief.”
Affirmative Defenses
l. Defendant terminated Plaintiff's employment for legitimate, non-discriminatory
reasons.
2. In the alternative, while denying that any employment decision made regarding

Plaintiff was motivated in any part by a prohibited or unlawful factor, Plaintiff is not entitled to
any relief he seeks because any such employment decision made by Defendant would have been

made irrespective of any prohibited or unlawful factor.

3. Plaintiff’s recovery, if any, is limited by his fatlure to mitigate damages, if any.

4, Plaintiff's recovery, if any, is subject to the applicable damages cap under Federal
law.

5. Any claim for punitive damages is barred by Defendant’s good faith efforts to

comply with the applicable civil rights statutes.

6. Plaintiff’s claims are barred by the statute of limitations.
7, Plaintiff’s claims are barred because he has failed to exhaust his administrative
remedies.

Conclusion and Prayer

Defendant prays that Plaintiff take nothing by his claims, that judgment be entered in its

favor, and that the Court awards any further relief to which it finds Defendant is justly entitled.

4850-1997-3291.5
DEFENDANT’S ORIGINAL ANSWER PAGE 4
Case 4:19-cv-00788-A Document9 Filed 10/31/19 Page5of5 PagelD 41

   

Texas Bar No. 24004994

Tracy. Wolf@lewisbrisbois.com
Brent Sedge

Texas Bar No, 24082120

Brent. Sedge@lewisbrisbois.com
2100 Ross Avenue, Suite 2000
Dallas, TX 75201

(214) 722-7144 - Telephone
(214) 722-7111 - Fax

ATTORNEYS FOR DEFENDANT

Certificate of Service

I certify that a true and correct copy of the foregoing document was served in accordance
with the Federal Rules of Civil Procedure on October #, 2019, via CM/ECF and first class
mail, on the following:

Marshay Howard Iwu
P.O. Box 851553
Mesquite, Texas 75185-1553

ATTORNEYS FOR PLAINTIFF

 

4850-1997-3291,5
DEFENDANT'S ORIGINAL ANSWER Paces
